PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/368,255
Filing Date: 2 Dec 2016
Appellant(s): Botura et al.



__________________
George J. Romanik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/18/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 3, 4, 7, 10-12, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2011/0108545; hereinafter Wang ‘545) in view of Choi et al (US 2013/0153559), Grise et al (US 4,912,306), Kim et al (US 2014/0021195), and Fuji et al (US 5,695,670) or Oberle (US 6,194,692).  
	Wang ‘545 shows the structure and method claimed including a carrier material (122) having a plurality of carbon nanotube/allotrope structures/heaters formed on the carrier material wherein the carbon nanotubes structures can be provided coplanar, or side by side, on the carrier material (para [0018], and an encapsulating material (102) attached to the carbon nanotube heater structures/sheets opposite the carrier material (122). Wang ‘545, however, does not explicitly illustrates the coplanar carbon nanostructures with a carbon allotrope connecting sheet that binds or joins/splices the coplanar carbon nanotube structures wherein the carbon allotrope connecting sheet has a different resistivity than the two carbon allotrope heater sheets and that the connection sheet is positioned opposite the carrier material.    

	Grise shows it is known to provide a heater assembly with a carrier material (112) with a plurality of heater elements (118) that bind with a first connecting bus and a second connecting bus (122) so that the heater elements can be electrically connected wherein the connecting buses are positioned opposite the carrier material (112). Also see Figure 3.
	Kim shows it is known to provide a carbon nanotube/allotrope heater sheet (140) provided with a connecting carbon allotrope sheet/electrode (120) that is made of carbon nanotube.  Also see para [0013].
	Fuji or Oberle shows it is known in the art to provide a current supplying bus bar or electrode that is provided with a resistance that is less than a heat conducting element. Fuji in particular shows the current supplying end (5) whose resistance can be lowered or reduced by enlarging the width of the end or to enhance its conductivity that lower its resistance. Also see column 7, lines 5-17. Oberle shows a current supplying sheet/element (19, 30) that is connected with a heating element (16) wherein the current supplying element has a higher conductivity (which has less resistance) than the heating element. Also see column 7, lines 40-68.  

	With respect to claims 3 and 4, Wang ‘545 further shows the carrier material and the encapsulating material that include an adhesive film (124, 104).  
	With respect to claim 7, Kim further shows it is known to provide carbon nanotubes or graphene by a dry process which would provide a dry carbon nanotube structure that is known to be selected from carbon nanotube fibers.  Also see para [0070]. 
	With respect to claims 12, 18, and 19, Choi further show third or more of fabrics/sheets that are joined by a plurality of bus bars that includes a second and a third connecting bus bar that connects with the first, second, and third heater element wherein as each of the connection sheets/bus bars are different from each other, the connections sheets would also have different resistivity. 
With respect to claim 12, Grise also shows the second connection bus/sheet that connects a plurality of heating elements including a third heater. 
.  
 
Claims 2, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle as applied to claims 1, 3, 4, 7, 10-12, 14, 18 and 19 above, and further in view of Leon et al (US 4,755,659).
Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle shows the structure and method claimed except for providing a conductive adhesive between the two carbon allotrope heater sheets and the carbon allotrope connection sheet. 
Leon shows it is known to provide a conductive adhesive including epoxy adhesive that is provided between a heater (2) and a bus/lead (2, 5).
In view of Leon, it would have been obvious to one of ordinary skill in the art to adapt Wang ‘545, as modified by Choi, Grise, Kim, and Fuji or Oberle with a conductive epoxy adhesive provided between the carbon heater sheets and the connection sheet that would not bond the heater sheets and the connection sheet but also to further enhance an electrical connection there between

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle as applied to claims 1, 3, 4, 7, 10-12, 14, 18 and 19 above, and further in view of Wardle et al (US 7,537,825). 
Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle shows the structure claimed except for carbon nanotubes suspended in a substrate. 

In view of Wardle, it would have been obvious to one of ordinary skill in the art to adapt Wang ‘545, as modified by Choi, Grise, Kim, and Fuji or Oberle, with the carbon allotrope connection sheet that is made of carbon nanotubes suspended in a substrate as another or alternative form by which the carbon nanotube structure can be made. 

Claims 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle as applied to claims 1, 3, 4, 7, 10-12, 14, 18 and 19 above, and further in view of Sekiguchi et al (US 4,628,187) or Uchida (US 4,977,309). 
Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle shows the structure claimed except for the connection sheet that is perforated. 
Sekiguchi or Uchida shows a bus bar or a terminal to a heater element wherein the bus bar or terminal has a hole or perforation thereto so that an electrical wire can be attached thereto.  
In view of Sekiguchi or Uchida, it would have been obvious to one of ordinary skill in the art to adapt Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle with the connection sheet/bus bar with a perforation which can conveniently allow an electrical connection with a terminal that would be used to supply power to the heater element. 

9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle as applied to claims 1, 3, 4, 7, 10-12, 14, 18 and 19 above, and further in view of Feng et al (US 2014/0072778). 
Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle shows the structure claimed including Grise that shows a plurality of heater elements each having varying widths that would illustrate varying resistance but does not show the first carbon allotrope heater sheets containing different concentration of carbon molecules than the second carbon allotrope heater sheet.
Feng shows it is known to provide a carbon allotrope film/sheet having perforations thereto to modify the resistance of the carbon film.
In view of Feng, it would have been obvious to adapt Wang ‘545, as modified by Choi, Grise, Kim, and Fuji or Oberle, with a plurality of carbon allotrope heaters each having different concentrations of the carbon molecules that would exhibit varying degrees of resistance to predictably provide varying degrees of heating as known in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘545 in view of Choi, Grise, Kim, Fuji or Oberle, and Sekiguchi or Uchida as applied to claims 8, 15 and 16 above, and further in view of Davidov et al (US 2010/0051604). 
Wang ‘545 in view of Choi, Grise, Kim, Fuji or Oberle, and Sekiguchi or Uchida shows the structure claimed except for external electronics connected to the heater assembly.

In view of Davidov, it would have been obvious to one of ordinary skill in the art to adapt Wang ‘545, as modified by Choi, Grise, Kim, Fuji or Oberle, and Sekiguchi or Uchida, with electronics connected to the heater assembly via the wires to drive and monitor the heater assembly. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle as applied to claims 1, 3, 4, 7, 10-12, 14, 18 and 19 above, and further in view of Wang et al (US 2009/0159198; hereinafter Wang ‘198).
Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle shows the structure and method claimed except for the carbon allotrope heaters are made by depositing a carbon nanotube solution onto a substrate.
Wang ‘198 shows it is known to provide a carbon nanotube layer by depositing a carbon nanotube containing solution onto a substrate (para [0006]).
In view of Wang ‘198, it would have been obvious to one of ordinary skill in the art to adapt Wang ‘545, as modified by Choi, Grise, Kim, and Fuji or Oberle, with a carbon nanotube containing solution that is deposited on a substrate as an alternative known means to form a carbon nanotube/allotrope heater that is well known in the art.

(2) Response to Argument
	Appellant argues that there is no motivation to combine the applied references of Wang ‘545 in view of Choi, Grise, Kim, and Fuji or Oberle to result in the heater assembly of claim 1 or the method of claim 1 and that the combination of the references was based on improper hindsight. 
Appellant, in particular, argues that Choi does not teach or suggest carbon allotrope heater sheets or a carbon allotrope connection sheet binding together the carbon allotrope heater sheets wherein the carbon allotrope connection sheet has a different resistivity than the two carbon allotrope heater sheets in which the carbon allotrope connection sheet is positioned opposite carrier material as claimed, and Appellant also argues that Grise does not show the carbon allotrope connection sheet that has a different resistivity than the carbon heater sheets. 
It is noted, however, that neither Choi nor Grise is applied for the teaching of different resistivity of the connection allotrope sheet but Choi and Grise are applied to teach a known heater assembly having a plurality of heater sheets/elements with a connection sheet/bus that binds together a plurality of heater sheets/elements providing a plurality of heating areas as known in the art. 
As for the connection sheet/bus having a different resistivity than the heater sheets, it is noted that Fuji and Oberle are applied to show that it is known in the art to provide a connection sheet/bus having a resistance that is different from a heater element wherein the connection sheet/bus would have a less resistivity than that of the heater sheet/element so that any localized or hot spots along the connection sheet/bus is prevented. 

Thus, the combination of the applied art would predictably yield the claimed invention as stated in the ground of rejection wherein the combination is deemed proper as the applied art is in the same field of endeavor which is in the field of electrical resistance heating art. In addition, in response to Appellant’s argument that the combination is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        

Conferees:

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        

/NATHANIEL E WIEHE/Supervisory Patent Examiner
Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.